Thornton, J., concurring.
The affidavit of the deposit in the post-office was sufficient. If it was Kirchner’s affidavit, it was sufficient, though not signed by him. In Ede v. Johnson, 15 Cal. 53, this was expressly held, and we think correctly held. If it was not Kirchner’s affidavit, Deputy County Clerk Gaskill’s affidavit was signed by him. It is immaterial that the affidavit commences “Herman Eirchner, being duly sworn,” etc. It is evident that this was a- clerical error or mistake, from the fact that the words just above quoted are followed by the statement “ that he is a deputy clerk of the county of Alameda.” It appears that Ryder was the clerk of the county, and Gaskill, the affiant, his deputy, in April, 1881, when the affidavit was made.
We, cannot perceive any tenable grounds authorizing the ruling that the insolvency court did not have juris•diction. The facts appearing bring it within the ruling in Bennett v. His Creditors, 22 Cal. 38, which is applicable here.
On the foregoing grounds, I concur in the judgment.